Lundberg Stratton, J.,
dissenting. I respectfully dissent and would find that the addition of the Burches’ new enlarged deck reduced the percentage of ownership of common areas so as to require a unanimous vote of all unit owners to amend the Declaration of Condominium Ownership in compliance with R.C. 5311.04(D). Therefore, I would find that the Second Appellate District’s interpretation of R.C. 5311.04(D) in Falls Homeowners’ Assn., Inc. v. Aveyard (July 27, 1994), Montgomery App. No. 14250, unreported, 1994 WL 409626, is the correct interpretation and would reverse the judgment of the court of appeals in this case.